524 F.3d 891 (2008)
UNITED STATES of America, Appellee,
v.
Ferdinand McGUIRE, Appellant.
No. 08-1793.
United States Court of Appeals, Eighth Circuit.
Submitted: April 21, 2008.
Filed: May 8, 2008.
*892 Ferdinand McGuire, pro se.
Allison Hart Behrens, AUSA, St. Louis, MO, for appellee.
Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
PER CURIAM.
Ferdinand McGuire appeals from the district court's[1] order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment 706 to the United States Sentencing Guidelines Manual (USSG), which reduced the base offense levels in USSG § 2D1.1(c) based on the quantity of cocaine base (crack).
McGuire pleaded guilty to possessing with intent to distribute cocaine base, acknowledging that he was accountable for a quantity of 5.19 grams of that substance, which subjected him to a minimum mandatory sentence of 60 months' imprisonment. See 21 U.S.C. § 841(b)(1)(B); USSG § 5G1.1(c)(2). Accordingly, McGuire is not entitled to a reduction under the retroactive amendment. See USSG § 1B1.10(b)(2)(A); id., cmt. n. 1(a)(ii); United States v. Peters, No. 08-1672, 2008 WL 1867078 (8th Cir. Apr.29, 2008).
The judgment is summarily affirmed. See 8th Cir. R. 47A(a).
NOTES
[1]  The Honorable Henry Edward Autrey, United States District Judge for the Eastern District of Missouri.